Citation Nr: 1317608	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-46 280	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right hip disability, secondary to 
service-connected knee disabilities.

Entitlement to service connection for left hip disability as secondary to 
service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran is living overseas, and the Pittsburgh, Pennsylvania, RO has assumed jurisdiction over this foreign case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently assigned a 60 percent rating for a patellectomy of the right knee with total knee replacement and is assigned a 10 percent rating for medial meniscectomy of the left knee secondary to his right knee disability.  He contends that he has bilateral hip disability secondary to service-connected knee disabilities.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection is also warranted for additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 


A review of the claims files reveals that the Veteran has complained in private treatment reports of bilateral hip pain, and it was noted by Dr. W. Hauck in March 2009 that many of the Veteran's problems with his left knee, hips and feet are a direct result of his body compensation for his right leg disability.  Dr. Hauck reported in November 2011 that the Veteran has periarticular problems in both hips due to compensating mechanisms caused by dysfunction of his right knee.  Currently, the evidence of record shows bilateral hip pain but does not include a specific diagnosis of a hip disability.  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone does not in and of itself constitute a disability for which service connection may be granted).  Consequently, a current examination with nexus opinion is needed prior to final Board adjudication.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990)(holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must arrange for examination of the Veteran to determine whether he currently has a hip disability that is caused or aggravated by service-connected disability.  A copy of the record must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide a diagnosis for any left or right hip disability.  If a disability is diagnosed, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any hip disability found is caused by or aggravated by the Veteran's service-connected knee disabilities, either alone or in combination.  The Veteran has been granted service connection for both a right and left knee disability including right patellectomy, and right and left total knee replacements.

Aggravation is defined as a permanent worsening beyond the natural progression of a disability.

A complete rationale must be provided for any opinion offered.

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

3.  After the above have been completed, the AMC/RO will consider all of the evidence of record and 
re-adjudicate the Veteran's claim for service connection for disability of each hip as secondary to 
service-connected knee disability.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


